NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 30, 2011*
                                  Decided December 2, 2011

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD D. CUDAHY, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 10‐3882

MAURICE PENNINGTON, SR., a/k/a                    Appeal from the United States District
DEMETRIOUS P. MOORE, and MAURICE                  Court for the Northern District of Illinois,
PENNINGTON, JR.,                                  Eastern Division.
     Plaintiffs‐Appellants,
                                                  No. 10 C 2152
       v.
                                                  Joan B. Gottschall,
PATRICIA GOLONKA, et al.                          Judge.
     Defendants‐Appellees. 




       *
         The defendants were not served with process in the district court, but have filed
briefs in this appeal. After examining the submitted briefs and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the briefs
and the record. See FED. R. APP. P. 34(a)(2)(c). Furthermore, although Maurice Pennington,
Sr., signed the notice of appeal and brief for himself and, purportedly, for his son, as a non‐
lawyer he has no authority to appear as his son’s legal representative. Elustra v. Mineo, 595
F.3d 699, 705 (7th Cir. 2010). Accordingly, we dismiss the appeal of Pennington, Jr.
No. 10‐3882                                                                                  Page 2

                                            O R D E R

       Maurice Pennington, Sr., alleges that the Illinois Sex Offender Registration Act
violates the Constitution by imposing a $10 annual fee for sex‐offender registration. He
named Officers Golonka and Meaders of the Chicago Police Department and Illinois
Attorney General Lisa Madigan as defendants. The district court screened the case
(Pennington proceeded in forma pauperis) and subsequently dismissed it for failure to state a
claim. See 28 U.S.C. § 1915(e)(2). Pennington appeals, and at this stage we accept as true the
following facts in his complaint. See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir.
2008).

        In 2009 Pennington went to a Chicago police station to register as a sex offender,
where Officer Meaders informed him that registration carried a $10 fee. See 730 ILL. COMP.
STAT. 150/3. Pennington told Meaders that he was indigent and refused to pay. The
following year, Pennington again asked to register without paying the fee and was denied,
this time by Officer Golonka. From these acts Pennington concludes that he has been denied
equal protection and that the Registration Act violates the Bill of Attainder Clause.

        On appeal, he has abandoned his claims against Attorney General Madigan by
failing to argue that she was personally or officially involved in administering the
Registration Act. See Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009); Palmer v. Marion Cnty., 327
F.3d 588, 593–94 (7th Cir. 2003). In fact, the process is administered by the Illinois
Department of State Police, not the Illinois Attorney General. See 730 ILL. COMP. STAT. 150/3.

        Pennington first insists that the Registration Act violates the Bill of Attainder Clause.
See U.S. CONST. art. I, § 9, cl. 3. His argument is meritless. A law violates this clause only if it
establishes a person’s guilt legislatively. See Nixon v. Administrator of General Servs., 433 U.S.
425 (1977); United States v. Hook, 471 F.3d 766, 776 (7th Cir. 2006). But here, implementation
of the law is left to the executive branch, 730 ILL. COMP. STAT. 150/3, and the judiciary
determines whether it has been breached, id. at 150/10, so the Bill of Attainder Clause is not
violated. See Global Relief Foundation, Inc. v. O’Neil, 315 F.3d 748, 755 (7th Cir. 2002).

        Pennington next contends that the two officers who asked him to register violated
his equal‐protection rights “as a poor person” by refusing to waive the registration fee.
Under state law they are allowed (but not required) to waive the fee for indigent sex
offenders. See 730 ILL. COMP. STAT. 150/3(c)(6). But his equal‐protection claim goes nowhere
unless the officers refused to waive the fee because of his membership in a suspect class, or
waived the fee for others who were similarly situated. See Bissessur v. Indiana Univ. Bd. of
Trustees, 581 F.3d 599, 601 n.1 (7th Cir. 2009). Poverty, the classification Pennington
identifies, is not a suspect class, see Harris v. McRae, 448 U.S. 297, 322 (1980), and Pennington
No. 10‐3882                                                                                Page 3

does not allege that the officers waived the registration fee for anyone else, let alone
someone who was similar to him.

        Finally, Pennington’s due‐process claim is insufficiently developed with citation to
the record or legal authority to permit meaningful review. See FED. R. APP. P. 28(a)(9); Cole v.
Comm’r, 637 F.3d 767, 772–73 (7th Cir. 2011). Pennington’s remaining arguments—that the
registration fee constitutes enslavement and that it violates the privileges‐and‐immunities
clause—are rejected as frivolous.

                                                                                   AFFIRMED.